DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 9/30/2022.  Claims 1, 4-10, and 13-19 are presently pending and are presented for examination. 	

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Amendment
Applicant’s amendments, see page 9 of 17, filed 9/30/2022, with respect to Drawing Objections, Specification Objections, and Claim Objections have been fully considered and are persuasive.  All previous objections have been withdrawn. 
Applicant’s amendments, see pages 9-11 of 17, filed 9/30/2022, with respect to 35 U.S.C. 112(b) Rejections have been fully considered and are persuasive.  All previous 35 U.S.C. 112(b) Rejections have been withdrawn, however new unrelated 35 U.S.C. 112(b) Rejections are noted below with respect to the amended limitations. 

Response to Arguments
Applicant's arguments, see pages 11-14 of 17, filed 9/30/2022, have been fully considered but they are not persuasive. The Applicant has argued that the machine operation taught by Farmer in view of Anderson will not remove a tire slip, however the Examiner respectfully disagrees.  The Farmer reference teaches the lifting of a tool to remove a tire slip (see Farmer at least [0034]).  While the Examiner notes the Applicant's argument, a load on the machine's tire is not of relevance to claim 1 as currently written, therefore the argument is unpersuasive, as the Farmer reference lifts the bucket to remove a tire slip, regardless of how or why the action removes the tire slip.
The Anderson reference is cited to teach the calculation of a torque to achieve a speed while avoiding track slip (wheel slip), where the combination of references would teach the claimed concept as portrayed in claim 1 (see Anderson at least [0050], [0053], and [0058]-[0059]).
Applicant's arguments, see page 15 of 17, filed 9/30/2022, have been fully considered but they are not persuasive.  The Applicant has argued that Farmer does not disclose the calculation of a breakout force of the bucket, however the Examiner respectfully disagrees.  Farmer [0022] discloses obtaining signals related to pressure associated with tool lift cylinders, which one of ordinary skill in the art may equate to "a breakout force" as broadly claimed by the Applicant.
Regarding the argument of "...performing algorithms trained using data on the first group of signals and the second group of signals as learning data for the tire slip determinations..." the Farmer reference utilizes data from both pressure sensors and speed sensors to determine slip in which a machine may encounter.
In response to applicant’s argument with respect to the modification of the Farmer reference with the teachings of Anderson, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
A detailed rejection follows below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“…a control apparatus configured to output…” in claim 10.
“…a control apparatus configured to…perform…” in claim 10.
“…a control apparatus configured to…output…” in claim 10.
“…a work control apparatus configured to lift…” in claim 10.
“…the control apparatus is configured to…receive…” in claim 10.
“…the control apparatus is configured to…perform…” in claim 10.
“…the control apparatus is configured to…output…” in claim 10.
“…the control apparatus is configured to…perform…” in claim 10.
“…the control apparatus outputs an acceleration pedal output signal…” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for these limitations are as follows:
control apparatus:
[0058]:  "...a control apparatus 300 for the wheel loader 10 such as a portion of a vehicle control unit (VCU) or a separate control unit may be mounted in the rear body 14. The control apparatus 300 may include an arithmetic processing unit having a CPU which executes a program, a storage device such as a memory, other peripheral circuit, and the like."
work control apparatus:
[0079]: “The output portion 330 may output the pilot pressure signal to the work control apparatus, that is, the boom control valve 210 of the main control valve MCV when the tire slip occurs.” 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 4-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "…wherein the obtaining of the signals able to be used to determine the tire slip of the wheel loaded comprises obtaining the first group of signals required…".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "…wherein the obtaining of the signals able to be used to determine the tire slip of the wheel loaded comprises obtaining the first group of signals required for calculating the tractive force of the tire…".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "…and obtaining the second group of signals required for calculating the breakout force of the bucket…".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "… and obtaining the second group of signals required for calculating the breakout force of the bucket …".  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-9 are also rejected since the claims are dependent on previously rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-8, 10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (US-2017/0022686; hereinafter Farmer; already of record) in view of Anderson et al. (US-2019/0337386; hereinafter Anderson; already of record).
Regarding claim 1, Farmer discloses a method of controlling a wheel loader (see Farmer at least Abs and [0013]), comprising: 
moving the wheel loader forwards such that a bucket penetrates into an aggregate to perform an excavation work (see Farmer at least [0013] and [0029]-[0030]); 
obtaining signals able to be used to determine tire slip of the wheel loader during the excavation work (see Farmer at least [0023] and [0032]);
performing prediction algorithms obtained through training to determine whether or not the tire slip occurs (see Farmer at least [0016] and [0032]); 
…lifting the bucket to remove the tire slip in case of the tire slip (see Farmer at least [0034]); and 
moving the bucket along a predetermined autonomous excavation trajectory when the tire slip is removed (see Farmer at least [0034] where a machine’s tool may be autonomously raised to decrease slip, such as if the machine’s speed is too low and approaches a slip speed, and then once the slip is removed, the tool may be adjusted again if the speed goes too far from a slip speed),
wherein the obtaining of the signals able to be used to determine the tire slip of the wheel loader comprises obtaining the first group of signals required for calculating the tractive force of the tire (see Farmer at least [0023]), and obtaining the second group of signals required for calculating the breakout force of the bucket (see Farmer at least [0022]), and 
wherein the performing of the prediction algorithms comprises performing algorithms trained using data on the first group of signals and the second group of signals as learning data for the tire slip determination (see Farmer at least [0032], [0016], and [0022]-[0023]).
However, Farmer does not explicitly disclose the following:
…decreasing an engine speed…to remove the tire slip in case of the tire slip…
Anderson, in the same field of endeavor, teaches …decreasing an engine speed…to remove the tire slip in case of the tire slip (see Anderson at least [0050], [0053], and [0058]-[0059])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of controlling a wheel loader as disclosed by Farmer with engine speed adjustments as taught by Anderson to automatically reduce track slip while simultaneously monitoring machine operating conditions which will prevent fuel loss and excessive wear and greatly assist a user (see Anderson at least [0002]-[0003]).
Regarding claim 6, Farmer in view of Anderson teach the method of claim 1, wherein moving the wheel loader forwards to perform the excavation work comprises increasing an engine speed without an operator stepping on an acceleration pedal (see Anderson at least [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of controlling a wheel loader as taught by Farmer in view of Anderson with automatic engine speed adjustments as taught by Anderson to automatically reduce track slip while simultaneously monitoring machine operating conditions which will prevent fuel loss and excessive wear and greatly assist a user (see Anderson at least [0002]-[0003]).
Regarding claim 7, Farmer in view of Anderson teach the method of claim 1, wherein lifting the bucket when the tire slip occurs comprises increasing a stroke of a boom cylinder (see Farmer at least [0018] and [0030]-[0031] where tool adjustment occurs during wheel slip conditions; tool adjustment requiring the stroke of a cylinder to be changed).
Regarding claim 8, Farmer in view of Anderson teach the method of claim 1, further comprising: 
determining a time, when the bucket penetrates into the aggregate and a speed step of a transmission is shifted down from second step to first step, as an entry time of the excavation work (see Farmer at least [0021]-[0024] and [0027] where controller 48 is capable of monitoring machine operations, via a clock or other monitoring devices.  When hydraulic cylinder pressure changes, detected by sensor 50, signals are provided to controller 48; similarly, when a speed of the machine changes, accelerometer 54 provides signals to controller 48.  Lastly, the initial loading of a machine is described and how controller 48 detects when this happens and simultaneous controls to continue operation).
Regarding claim 10, Farmer discloses a control system for a wheel loader (see Farmer at least Abs and [0013]), comprising: 
a plurality of sensors, installed respective in an engine and a work apparatus and a travel apparatus driven by the engine, to detect signals able to be used to determine tire slip of the wheel loader (see Farmer at least [0017], [0020], and [0023]); 
a control apparatus configured to output a control signal for performing an autonomous excavation work mode of the wheel loader (see Farmer at least [0016]-[0017] and [0025]), perform prediction algorithms obtained through training on the signals received from the sensors to determine whether or not the tire slip occurs and output first and second tire slip removal control signals so as to remove the tire slip within a desired value (see Farmer at least [0016], [0022]-[0023], [0025], and [0032]); 
…
a work control apparatus configured to lift a bucket of the wheel loader according to the second tire slip removal control signal (see Farmer at least [0022] and [0034]),
wherein the sensors comprise a first group of sensors for detecting a first group of signals required for calculating a tractive force of a tire (see Farmer at least [0020] and [0023]) and a second group of sensors for detecting a second group of signals required for calculating a breakout force of the bucket (see Farmer at least [0020] and [0022]),
wherein the control apparatus is configured to receive the signals from the sensors (see Farmer at least [0021]-[0024]), perform neural network algorithms on the signals to determine whether or not the tire slip occurs (see Farmer at least [0032], [0016], and [0030]), and output the first and second tire slip removal control signals to the engine control unit and the work control apparatus, respectively (see Farmer at least [0022]-[0023]), and
wherein the control apparatus is configured to perform algorithms trained using data on the first group of signals and the second group of signals as learning data for the tire slip determination (see Farmer at least [0032], [0016], and [0022]-[0023]).
However, Farmer does not explicitly disclose the following:
…an engine control unit (ECU) configured to decrease an engine rotational speed according to the first tire slip removal control signal…
Anderson, in the same field of endeavor, teaches …an engine control unit (ECU) configured to decrease an engine rotational speed according to the first tire slip removal control signal (see Anderson at least [0050], [0053], and [0058]-[0059])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel loader control system as disclosed by Farmer with engine speed adjustments as taught by Anderson to automatically reduce track slip while simultaneously monitoring machine operating conditions which will prevent fuel loss and excessive wear and greatly assist a user (see Anderson at least [0002]-[0003]).
Regarding claim 13, Farmer in view of Anderson teach the control system for a wheel loader of claim 10, wherein the first group of sensors includes at least one of an engine speed sensor (see Farmer at least [0017] and [0023]), a turbine rotational speed sensor of a torque converter, a sensor for detecting speed step of a transmission (see Farmer at least [0023]-[0024]), a vehicle speed sensor (see Farmer at least [0023]) and a wheel speed detection sensor (see Farmer at least [0023]), and a second group of sensors includes at least one of a boom angle sensor, a bucket angle sensor and a boom cylinder pressure sensor (see Farmer at least [0022]).
Regarding claim 14, Farmer in view of Anderson teach the control system for a wheel loader of claim 13, wherein the wheel speed detection sensor comprises an encoder installed in the tire (see Farmer at least [0023]).
Regarding claim 15, Farmer in view of Anderson teach the control system for a wheel loader of claim 10, wherein the control apparatus outputs an acceleration pedal output signal having a predetermined increase ratio value to the engine control unit when the autonomous excavation work mode is entered, to increase the engine rotational speed (see Anderson at least [0059] and [0063] which describes automatic adjustments to an engine to provide optimal traction and reduce wheel slip.  Such adjustments may incorporate either an increase or decrease in engine speed; an increase in engine speed allowing for a machine to navigate up a hill without experiencing wheel slip.  Any adjustments made to a previously set engine speed will form a ratio, of which an appropriate selection is determined via the controller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the wheel loader control system as taught by Farmer in view of Anderson with automatic engine speed adjustments as taught by Anderson to automatically reduce track slip while simultaneously monitoring machine operating conditions which will prevent fuel loss and excessive wear and greatly assist a user (see Anderson at least [0002]-[0003]).
Regarding claim 16, Farmer in view of Anderson teach the control system for a wheel loader of claim 10, wherein the first tire slip removal control signal includes an acceleration pedal output signal having a predetermined decrease ratio value (see Farmer at least [0017] which describes autonomous adjustments such as a calculated decrease in machine speed to achieve a desired speed).
Regarding claim 17, Farmer in view of Anderson teach the control system for a wheel loader of claim 10.  Farmer additionally discloses the analogous material of that in claim 7 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 18, Farmer in view of Anderson teach the control system for a wheel loader of claim 10.  Farmer additionally discloses the analogous material of that in claim 8 as recited in the instant claim and is rejected for similar reasons.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer in view of Anderson as applied to claim 1 above, and further in view of Rocke (US-6,064,933; already of record).
Regarding claim 4, Farmer in view of Anderson teach the method of claim 1, wherein the first group of signals includes an engine rotational speed signal (see Farmer at least [0017] and [0023]), a turbine rotational speed signal of a torque converter (see Farmer at least [0017] and [0023]), a speed step signal of a transmission (see Farmer at least [0023]-[0024]), a vehicle speed signal (see Farmer at least [0023]) and a wheel rotational speed signal (see Farmer at least [0023]), and 
the second group of signals includes … a pressure signal of the boom cylinder (see Farmer at least [0022]).
However, neither Farmer nor Anderson explicitly disclose or teach …a stroke signal of a boom cylinder, a stroke signal of a bucket cylinder…
Rocke, in the same field of endeavor, teaches …a stroke signal of a boom cylinder (see Rocke at least Fig 1 and col 3 lines 1-5), a stroke signal of a bucket cylinder (see Rocke at least Fig 1 and col 3 lines 1-5)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the group of signals as taught by Farmer in view of Anderson with cylinder stroke signals as taught by Rocke so that the engagement of a tool with a material may be monitored and utilized to alter wheel traction to alleviate wheel slip (see Rocke at least col 3 lines 34-52).
Regarding claim 5, Farmer in view of Anderson and Rocke teach the method of claim 4, wherein the wheel rotational speed signal is obtained from an encoder installed in the tire (see Farmer at least [0023]).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer in view of Anderson as applied to claims 1 and 10, respectively, and further in view of Johnson et al. (US-2008/0234902; hereinafter Johnson; already of record).
Regarding claim 9, Farmer in view of Anderson teach the method of claim 1, further comprising: 
…an angle of the bucket is at a maximum crowd state (see Farmer at least [0019]-[0021] which discloses the monitoring of machine operations, such as a lift cylinder being at a maximum displacement position).
However, neither Farmer nor Anderson explicitly disclose or teach …terminating the excavation work…
Johnson, in the same field of endeavor, teaches …terminating the excavation work (see Johnson at least [0046])…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of controlling a wheel loader as taught by Farmer in view of Anderson with the termination of excavation work as taught by Johnson to provide a means of safety correction to a machine, in which operator intervention may terminate control if a bucket angle exceeds a level of comfort as determined by an operator (see Johnson at least [0003]).
Regarding claim 19, Farmer in view of Anderson teach the control system for a wheel loader of claim 10, wherein the control apparatus determines a time when an angle of the bucket is at a maximum crowd state (see Farmer at least [0019]-[0021] which discloses the monitoring of machine operations, such as a lift cylinder being at a maximum displacement position) …
However, neither Farmer nor Anderson explicitly disclose or teach …an end point of the autonomous excavation work mode.
Johnson, in the same field of endeavor, teaches …an end point of the autonomous excavation work mode (see Johnson at least [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wheel loader control system as taught by Farmer in view of Anderson with an end point of autonomous excavation work as taught by Johnson to provide a means of safety correction to a machine, in which operator intervention may terminate autonomous control if a bucket angle exceeds a level of comfort as determined by an operator (see Johnson at least [0003]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        10/24/2022